 In the Matter ofROSS-MEEIIAN FOUNDRIESandUNITEDSTEELWORKERS,OF AMERICA, C. I. O.Case No. R-4240.-Decided September 08, 1942Jurisdiction:iron and steel castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord any union recognition until certified by the Board; electionsnecessary.Unit Appropriate for CollectiveBargaining:single or separate units comprising(1)production and maintenance employees, including inspection labor, but'excluding supervisory and clerical employees, inspectors, watchmen, officejanitors, and truck drivers; and (2) machinists, machinists' helpers, machineoperators, machine drillers, machine grinders, electricians and electrician help-ers,and maintenance men and millwrights who repaired machinery; deter-mination of, dependent upon results of separate electionsMr. Charles A. Noone,of Chattanooga, Tenn., for the Company.Mr. 0. S. Baxter,of Chattanooga, Tenn., for the U. S. A.Mr. W. R. Barney,of Chattanooga, Tenn., for the I. A. M.Mr. W. G. Kissinger,of Chattanooga, Tenn., for the Molders Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein, called the U. S. A., alleging that a question affecting commercehad arisen concerning the representation of employees of Ross-MeehanFoundries, Chattanooga, Tennessee, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert F. Koretz, Trial Examiner.Said hear-ing was held at Chattanooga, Tennessee, on September 1, 1942.TheCompany; the U. S. A.; International Association of Machinists,Success Lodge No. 56, herein called the I. A. M.; and InternationalMolders and Foundry Workers Union of North America, herein calledtheMolders Union, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and44 N. L. R. B., No. 105.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDto introduce evidence bearing on the issues.At the close of the hear-ing, the U. S. A. moved that the I. A. M. be denied a place on the ballotfor the reason that it had failed to make a substantial showing of rep-resentation in the unit alleged appropriate by the U. S. A.The TrialExaminer reserved ruling on this motion and referred it to the Board.It is hereby denied.The Trial Examiner's rulings made at the hear-ing arp, free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRoss-Meehan Foundries is a Tennessee corporation engaged at Chat-tanooga, Tennessee, in the production of iron and steel castings.TheCompany also operates a' machine shop in connection with its ironand steel foundry.During 1941 the Company produced materials,including pig iron, ingot steel, scrap steel, and scrap iron, valued inexcess of $1,000,000; 90 percent of the raw materials used in the' pro-duction of the above-named materials was shipped to the Companyfrom points outside the State of Tennessee.During the same periodthe Company sold finished products valued at over $1,000,000, 90 per-cent of which was sold to customers outside the State of Tennessee.The Company admits it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to member-ship employees of the Company.International Association of Machinists and International Moldersand Foundry Workers Union of North America are labor organiza-tions affiliated with the American Federation of Labor.They admitto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe U. S. A., the I. A. M., and the Molders Union have each requestedthe Company to recognize it as exclusive representative of the em-ployees in the unit which each union alleges is appropriate, but theCompany refuses to recognize or bargain with any of the three unionsuntil it is certified by the Board.A statement by a Field Examiner,of the Board, introduced in evidence at the hearing, shows that the 571U. S. A. and the I. A. M. each represents a' substantial number ofemployees in the unit-which it alleges is appropriate.'We find that a question affecting commerce has arisen concerningthe employees of the Company within the meaning of Section 9 (c)and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe U. S. A. contends -that the appropriate unit should consist of allproduction and maintenance employees of the Company, excludingsupervisory employees, clerical employees, inspectors, and watchmen.The Molders Union contends that all productionand maintenanceemployees of the Company, excluding supervisory and clerical em-ployees,watchmen, inspectors, machinists,' truck drivers, janitors,and'inspection labor, constitute an appropriate, unit.The I. A. M. contends that all machinists, machinists' helpers,machine operators, machine drillers, machine grinders, electricians,and electrician helpers, and maintenance men and millwrights whorepair machinery, constitute a separate appropriate unit.The sole issues, therefore, involve the inclusion or exclusion ofinspection labor, truck drivers, and janitors, and the dispositionof the machinists.There was no evidenceas tothe duties of inspection labor.Weinfer, from the pay-roll classification used, that this category ofemployees comprises unskilled labor attached to the inspection force.We shall include it in the production and maintenance unit.The Molders Union opposed the inclusion of truck drivers on theground that they constitute a separate craft.We shall exclude them.,Both the U. S. A. and the Molders Union exclude officejanitorsfrom membership and would exclude them from the unit. TheU. S. A. contends that plant janitors should be included, whereastheMolders Union denies that there are any janitors employed inthe plant:The record does not indicate whether any janitors are'The statement of the Field Examiner shows that the U.SA submitted to him 391application-for-membership cards dated between January 1 and July 15, 1942, bearingapparently genuine original signatures,362 of which are names of persons whose namesare on the Company's pay roll of July 10, 1942.Said pay roll contains the names of713 persons in the alleged appropriate unit.The Field Examiner's statement further shows that the I A. M. submitted to him 34authoiization ,cards dated between February 1 and July 1,1942,'and bearing apparentlygenuine original signatures,29 of which are names of persons whose names appear onthe Company's pay roll of July 10,1942Said pay roll contains the names of 50 personsin the unit alleged appropriate by the I A. M.-The statement further shows that the Molders Union submitted to the Field Examiner65 authorization cards dated between February 1 and July 15, 1942,and bearing appar-ently genuine original signatures,57 of which are names of persons whose names are onthe Company's pay roll of July 10, 1942Said pay roll contains the names of 663 personsin the unit alleged appropriate by the Molders Union.2The Molders Union would exclude all categories claimed by the I A. M.J 572DECISIONSOF NATIONALLABOR RELATIONS BOARDthere employed.We shall exclude only the office janitors, no reasonappearing why plant janitors should be excluded from a unit ofproduction and maintenance employees.Between 40 and 45' machinists work in the machine shop in theplant, but some others, such as employees who are engaged in making,building, erecting, and repairing machinery and parts thereof, arescattered throughout the entire plant.The I. A. M. contends thatall these employees should be included in its appropriate craft unit,except the common laborers who are employed in the machine shop.All the employees claimed by the I. A. M. are skilled mechanicsengaged in construction and maintenance work as distinguished fromproduction work.Although the U. S. A. claims some members inthis proposed unit, it is clear that a substantial number have indicateda desire to be represented in a craft unit by the I. A. M.'. There isno history of bargaining between the Company and its employees.We find that the employees of the Company in the unit allegedappropriate by the I. A. M. may properly be considered as a separateunit or may be merged in the larger production and maintenance unit.We shall accordingly make no final determination of appropriate unitat this time, but shall direct that the question concerning representa-tionwhich, has arisen be resolved by separate elections by secretballot among the Company's employees, as follows :(a)All production and maintenance employees of the Company,including inspection labor, but excluding supervisory and clericalemployees, inspectors, watchmen, office janitors, and truck drivers,to determine whether they desire to be represented by InternationalMolders and Foundry Workers Union of North America or by UnitedSteelworkers of America, C. I. O., for the purposes of collectivebargaining, or by neither ;(b)All machinists, machinists' Helpers, machine operators, machinedrillers,machine grinders, electricians and electrician helpers, andmaintenance men and millwrights who repair machinery, to determinewhether they desire to be represented by International Association ofMachinists, A. F. L., or by United Steelworkers,of America, C. I. 0.,for the purposes of,collective bargaining, or by neither.Those eligible to vote shall be the employees in the enumerated cate-gories who were employed during the pay-roll period immediatelypreceding the Direction of Elections herein; subject to the limita-tions and additions set forth in the Direction.Upon the results of the elections will depend, in part, the appropriateunit or units. If a majority in both groups select the U. S. A. thetwo groups will constitute a single appropriate unit; if not, they mayconstitute separate units.3 See footnote 1,supra. ROSS-MEEHAN FOUNDRIESDIRECTION OF ELECTIONS573By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ross-MeehanFoundries, Chattanooga, Tennessee, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Elections, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, sub-ject to Article III, Section 9, of said Rules and Regulations, amongthose employees who fall within the groups described below and whowere employed by the Company during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work because they were ill or on vacation or in the active mili-tary service or training of the United States, or who were then orhave since been temporarily laid off, but excluding those who havesince quit or been discharged for cause :(a)All production and maintenance employees, including inspec-tion labor, but excluding supervisory and clerical employees, inspec-tors, watchmen,' office janitors, and truck drivers, to determine whetherthey desire to be represented by International Molders and FoundryWorkers Union of North America or by United Steelworkers of Amer-ica, C. I. 0., for the purposes of collective bargaining, or by neither;and(b)All machinists, machinists' helpers, machine operators, machinedrillers,machine grinders, electricians and electrician helpers, andmaintenance men and. millwrights who repair machinery, to determinewhether they desire to be represented by International Association ofMachinists, Success Lodge No. 56, A. F. L., or by United Steelworkersof America, C. I. 0., for the purposes of collective bargaining, or byneither.MR. War. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Elections.